DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 August 2020 has been considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  in line 2, “the processor is further configuration” should be replaced by – the processor is further configurated --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ono et al. (US 2016/0067958 – hereinafter Ono.)
Regarding claim 1,
	Ono discloses a printer head control device [paragraph 0003], comprising: 
a command memory for storing command configuration information indicating a configuration of a packet to be transmitted to a printer head [18 in fig. 1; paragraph 0052 recites, “[t]he command setting control stores the type of the command and the command code value in a setting resister within the control circuit 22a by associating the type of the command and the command code value; also see paragraphs 0053, and 0076], each packet including at least one command [paragraphs 0027-0028]; 
a print data memory [image RAM 16 in fig. 1] for storing print data to be transmitted to the printer head [paragraph 0023]; 
a setting data memory for storing setting data related to printing parameters for the printer head [paragraphs 0076 and 0112-0113; a setting resister stores the setting data]; 
a command get circuit [controller 22 in fig. 1] configured to acquire commands included in the command configuration information stored in the command memory [paragraphs 0024, and 0110-0114]; 
a data get circuit [head controller 17 in fig. 1] configured to acquire the print data from the print data memory when a print command is included in the command configuration information and to acquire the setting data from the setting data memory when a setting command is included in the command configuration information [paragraphs 0023-0026, 0037, 0076, 0088 and 0114]; and 
a generation circuit [CPU 11 in fig. 1] configured to generate the packet including the at least one command and data associated with the at least one command as acquired by the data get circuit [paragraphs 0017 and 0024; the CPU controls all the functions of the apparatus and receives information from an external device as a PC and outputs operation instructions to each section in the apparatus; it is well-known that the packet has to be generated in order to be transmitted to the printer head.]

Regarding claim 2,
	Ono further discloses the printer head control device further comprising: 
a processor configured to write the command configuration information to the command memory [paragraphs 0017 and 0024; the CPU controls all the functions of the apparatus and receives information from an external device as a PC and outputs operation instructions to each section in the apparatus; it is well-known that the packet has to be generated in order to be transmitted to the printer head.]

Regarding claim 3,
	Ono further discloses the printer head control device further comprising: 
a processor configured to write the setting data to the setting data memory [paragraphs 0017 and 0024; the CPU controls all the functions of the apparatus and receives information from an external device as a PC and outputs operation instructions to each section in the apparatus; it is well-known that the packet has to be generated in order to be transmitted to the printer head.]

Regarding claim 4,
	Ono further discloses wherein 
the command configuration information includes a value indicating a number of times a packet corresponding to the command configuration information is to be transmitted to the printer head [claim 3], and 
the generation circuit is configured to repeatedly generate a packet corresponding to the command configuration information until the value is reached 

Regarding claim 5,
	Ono further discloses wherein the data get circuit is configured to acquire data corresponding to the at least one command in the command configuration information for each generated packet corresponding to the command configuration, the acquired data being different for each generated packet [paragraph 0136.]

Regarding claim 6,
	Ono further discloses wherein, when the command configuration information includes at least two commands, the generated packets each include the at least two commands [paragraphs 0024-0028, 0052-0053, and 0076.]

Regarding claim 7,
Ono further discloses wherein, when the command configuration information includes at least two commands, the packet generated by the generation circuit include the at least two commands and data associated with the at least two commands as acquired by the data get circuit [paragraphs 0024-0028, 0052-0053, and 0076.]

Regarding claim 8,
	Ono further discloses wherein the command configuration information includes designation information designating an address in the command memory of the next command configuration information to be used for a subsequent packet [para 0110-0134.]

Regarding claim 9,
	Ono further discloses wherein the command get circuit is configured to refer to the designation information and then acquire a command included in the next command configuration information [paragraphs 0110-0134.]

Regarding claim 10,
	Ono further discloses the printer head control device further comprising: 
a transmission circuit configured to transmit the packet generated by the generation circuit to the printer head [paragraph 0017.]

Regarding claim 11,
	Ono discloses a print head controller [paragraph 0003; the apparatus and its components perform steps to control the print head], comprising: 
a transmission circuit configured to transmit control signals to a print head for driving the print head in a printing operation [paragraph 0017];
a command memory for storing command configuration information indicating a configuration of a command packet to be transmitted to the print head as one control signal [18 in fig. 1; paragraph 0052 recites, “[t]he command setting control stores the type of the command and the command code value in a setting resister within the control circuit 22a by associating the type of the command and the command code value; also see paragraphs 0053, and 0076], each packet including at least one command related to the printing operation [paragraphs 0027-0028]; 
a print data memory [image RAM 16 in fig. 1] for storing print data to be transmitted to the print head during the printing operation [paragraph 0023]; 
a setting data memory for storing setting data related to printing parameters for the print head during the printing operation [paragraphs 0076 and 0112-0113; a setting resister stores the setting data]; 
a command get circuit [controller 22 in fig. 1] configured to acquire commands included in the command configuration information stored in the command memory [paragraphs 0024, and 0110-0114]; 
a data get circuit [head controller 17 in fig. 1] configured to acquire the print data from the print data memory when a print command is included in the command configuration information and to acquire the setting data from the setting data memory when a setting command is included in the command configuration information [paragraphs 0023-0026, 0037, 0076, 0088 and 0114]; and 
a generation circuit [CPU 11 in fig. 1] configured to generate the packet including the at least one command and data associated with the at least one command as acquired by the data get circuit [paragraphs 0017 and 0024; the CPU controls all the functions of the apparatus and receives information from an external device as a PC and outputs operation instructions to each section in the apparatus; it is well-known that the packet has to be generated in order to be transmitted to the print head.]

Regarding claim 12,
	Ono further discloses the printer head control device further comprising: 
a processor configured to write the command configuration information to the command memory during the printing operation [paragraphs 0017 and 0024; the CPU controls all the functions of the apparatus and receives information from an external device as a PC and outputs operation instructions to each section in the apparatus; it is well-known that the packet has to be generated in order to be transmitted to the head.]

Regarding claim 13,
	Ono further discloses wherein the processor is further configured to write the setting data to the setting data memory during the printing operation [paragraphs 0017 and 0024; the CPU controls all the functions of the apparatus and receives information from an external device as a PC and outputs operation instructions to each section in the apparatus; it is well-known that the packet has to be generated in order to be transmitted to the printer head.]

Regarding claim 14,
	Ono further discloses wherein the processor is configured to write command configuration information indicating two different commands are to be included in a single packet [paragraph 0047-0048.]

Regarding claim 16,
	Ono further discloses wherein the transmission circuit is configured to transmit control signals to the print head at fixed intervals during the printing operation [as seen in figs. 5-7.]
Regarding claim 17,
	Ono discloses an image forming apparatus, comprising: 
a print head [18 in fig. 1] configured to form an image on a sheet according to image data in a printing operation [paragraphs 0023-0024]; and 
a print head controller [paragraph 0003; the apparatus and its components perform steps to control the print head] including: 
a transmission circuit configured to transmit control signals to a print head for driving the print head in a printing operation [paragraph 0017];
a command memory for storing command configuration information indicating a configuration of a command packet to be transmitted to the print head as one control signal [18 in fig. 1; paragraph 0052 recites, “[t]he command setting control stores the type of the command and the command code value in a setting resister within the control circuit 22a by associating the type of the command and the command code value; also see paragraphs 0053, and 0076], each packet including at least one command related to the printing operation [paragraphs 0027-0028]; 
a print data memory [image RAM 16 in fig. 1] for storing print data to be transmitted to the print head during the printing operation [paragraph 0023]; 
a setting data memory for storing setting data related to printing parameters for the print head during the printing operation [paragraphs 0076 and 0112-0113; a setting resister stores the setting data]; 
a command get circuit [controller 22 in fig. 1] configured to acquire commands included in the command configuration information stored in the command memory [paragraphs 0024, and 0110-0114]; 
a data get circuit [head controller 17 in fig. 1] configured to acquire the print data from the print data memory when a print command is included in the command configuration information and to acquire the setting data from the setting data memory when a setting command is included in the command configuration information [paragraphs 0023-0026, 0037, 0076, 0088 and 0114]; and
a generation circuit [CPU 11 in fig. 1] configured to generate the packet including the at least one command and data associated with the at least one command as acquired by the data get circuit [paragraphs 0017 and 0024; the CPU controls all the functions of the apparatus and receives information from an external device as a PC and outputs operation instructions to each section in the apparatus; it is well-known that the packet has to be generated in order to be transmitted to the print head.]

Regarding claim 18,
	Ono further discloses the image forming apparatus further comprising: 
a processor configured to write the command configuration information to the command memory and setting data to the setting data memory [paragraphs 0017 and 0024; the CPU controls all the functions of the apparatus and receives information from an external device as a PC and outputs operation instructions to each section in the apparatus; it is well-known that the packet has to be generated in order to be transmitted to the head.]

Regarding claim 19,
	Ono further discloses wherein, when the processor writes setting data to the setting data memory during the printing operation, a packet subsequently generated during the printing operation and including a setting command includes the setting data written to the setting data memory during the printing operation [paragraphs 0110-0134.]

Regarding claim 20,
	Ono further discloses wherein, when the command configuration information includes at least two commands, a generated packet includes the at least two commands [paragraphs 0024-0028, 0052-0053, and 0076.]

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15,
The primary reason for allowance for this claim is the inclusion of the limitations of the print head controller according to claim 14 (and therefore also claims 11-14), wherein 
one of the two different commands is a setting command, 
the other of the two commands is a print command, 
the data get circuit acquires setting data written to the setting data memory by the processor during the printing operation, and 
the printing corresponding to the print command in the packet is performed in the printing operation according to updated printing parameters set according to the setting command in the packet.
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853